Citation Nr: 0912264	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
kidney. 

2.  Entitlement to service connection for carcinoma of the 
lung. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968, including service in Vietnam from January 1967 to 
January 1968. 

This matter is on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Specifically, in the Veteran's July 2008 letter requesting 
postponement of his videoconference hearing, he indicated 
that he could not attend the hearing because had a check-up 
and tests scheduled at Johns Hopkins Hospital in Baltimore, 
Maryland, on August 12, 2008.  Further, in both his July 2006 
statement in support of his claim and his August 2007 
treatment record, he reported that he regularly received 
treatment at Johns Hopkins Hospital.  

The RO has not considered the treatment records from Johns 
Hopkins Hospital, in compliance with 38 C.F.R. § 20.1304(c) 
(2008) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  An 
attempt to obtain these records should be undertaken.

Further, other private treatment records are incomplete or 
have not been requested.  Specifically, a January 2005 
treatment record indicates that the Veteran was treated by 
Triangle Urology but only one treatment record from Triangle 
Urology is in the file.  A December 2004 letter addressed to 
the Veteran's primary physician, Candyce Lucian, M.D., is 
missing the continuing page or pages.  Additionally, none of 
Dr. Lucian's treatment records are in the file.  

Next, the June 2006 CT result referenced below is missing the 
second page.  Further, follow-up treatment with Danilo L. 
Gaunzon, M.D. is referenced in a December 2004 treatment 
record, but there are no subsequent records from Dr. Gaunzon 
in the file.  Similarly, February 2005 treatment by Carlos 
Vivas, M.D. is referenced in the March 2005 discharge summary 
from Allegheny General Hospital, but there are no records 
from Dr. Vivas in the file.  Accordingly, these records 
should be requested.  

Additionally, the aforementioned June 2006 CT result, from 
Johns Hopkins Hospital, was submitted in July 2006 and is not 
listed as evidence that was considered in the September 2006 
supplemental statement of the case.  Accordingly, the June 
2006 CT result should be considered and another supplemental 
statement of the case should be sent to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Upon receipt of the proper waivers, 
request all treatment records from the 
following: 

*	Michael A. Carducci, M.D., Johns 
Hopkins Hospital, 725 Rutlid Avenue, 
Room 359, Baltimore, Maryland 21205-
2196; 

*	Carlos Vivas, M.D., Allegheny General 
Hospital, 320 E. North Street, 
Pittsburgh, Pennsylvania 15212, for 
the period February 2005 to the 
present; 

*	Danilo L. Gaunzon, M.D., Meadville 
Medical Center, 751 Liberty Street, 
Meadville, Pennsylvania 16335, for 
the period January 2005 to the 
present; 

*	Candyce A. Lucian, M.D., 8508 State 
Highway 285, Conneaut Lake, 
Pennsylvania 16316; and, 

*	Triangle Urology, Hillcrest Medical 
Office Building, 432 Hillcrest 
Avenue, Suite 1, Grove City, 
Pennsylvania 16127, for the period 
December 2004 to the present.

2.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include the June 2006 Johns Hopkins 
Hospital treatment record that may not 
have been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

